EXHIBIT 99.3 Introducing the Bezeq Era Debt raising presentation, Tel Aviv, September 2010 Eli Holtzman, CEO & Doron Turgeman, Deputy & CFO 1 Forward-Looking Statement This presentation contains forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended. Forward-looking statements are statements that are not historical facts and may include financial projections and estimates and their underlying assumptions, statements regarding plans, objectives and expectations with respect to future operations, products and services, and statements regarding future performance. These statements are only predictions based on our current expectations and projections about future events. There are important factors that could cause our actual results, level of activity, performance or achievements to differ materially from the results, level of activity, performance or achievements expressed or implied by the forward-looking statements. Those factors include the factors indicated in our filings with the Securities and Exchange Commission (SEC). For more details, refer to our SEC filings and the amendments thereto, including our Annual Report on Form 20-F and Current Reports on Form 6-K. We undertake no obligation to update forward-looking statements to reflect subsequent occurring events or circumstances, or to changes in our expectations, except as may be required by law. Eurocom Group Overview Functional organization chart of main companies ŸOne of Israel’s largest holding companies, owned by Shaul Elovitch (80%) & Yosef Elovitch (20%) ŸVery solid financial base with multiple strategic partnerships across sectors ŸDiversified portfolio - investments in telecommunications, media, real estate, consumer electronics and financial services Satlink Communications Ltd. Traded on TASE « « Traded on NASDAQ Pelephone Bezeq International Bezeq On-Line Telecom Services Media Satellite Services Telecom Consumer Electronic Products Eurocom Cellular Communications (Nokia) Eurocom Digital Communications (Panasonic) D.M. Engineering Ltd. Eurocom Real Estate Ltd. Real Estate Eurocom Capital Finance Ltd. Eurocom Capital Underwriting Ltd. Investments & Finance Enlight - Renewable Energy Solutions - Ltd « Pilat Media Global Plc. « Pointer Telocation « « Gilat Satcom Ltd. « Internet Gold Golden Lines Ltd. « « YES - D.B.S. Satellite Services (1998) Ltd. Radios F.M. Hashfela Ltd. Radius Broadcasting Ltd. Walla Shops Goldmind Media 2 B Communications Ltd. « « IGLD group Proven capabilities in: •Strategy creation & strategic planning •Marketing & brand development •Operational & financial management •Management of mergers & acquisitions •Creation of partnerships •Capital raising: 7 major transactions •Two IPO’s •IGLD/SMLC (renamed-BCOM) •Five bond issuances over 30 years of operational & marketing experience Doron Turgeman
